                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ERIN ALLEN, et al.,                                Case No. 3:13-cv-01279-WHO
                                                        Plaintiffs,
                                   8
                                                                                            ORDER DISMISSING NON-
                                                 v.
                                   9                                                        CALIFORNIA NAMED PLAINTIFFS’
                                                                                            CLAIMS AND DECERTIFYING
                                  10     CONAGRA FOODS, INC.,                               CLASSES
                                                        Defendant.                          Re: Dkt. Nos. 231, 267, 276
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This case is about the allegedly misleading calorie count listed on the label of Conagra

                                  14   Brands, Inc.’s product Parkay Spray. Although California plaintiff Erin Allen initiated this action

                                  15   in 2013, the non-California named plaintiffs whose claims are before me now became part of it

                                  16   only one year ago. In the wake of my order denying certification of a nationwide class, Conagra

                                  17   asks that I reconsider my decision to exercise pendent personal jurisdiction over the claims by

                                  18   non-California named plaintiffs. I agree that reconsideration is necessary. For the reasons set

                                  19   forth below, I will dismiss the claims of the non-California named plaintiffs and decertify the

                                  20   classes they represented.

                                  21                                            BACKGROUND

                                  22          This case has a lengthy background that I have outlined in several prior orders. Here I will

                                  23   detail the information necessary to understand where the case and the parties find themselves now.

                                  24   On March 21, 2013, plaintiff Erin Allen filed a complaint proposing a nationwide putative class of

                                  25   people who purchased Parkay Spray believing it to be a fat- and calorie-free alternative to butter.

                                  26   After a series of orders by judges who were previously assigned to this case, it was stayed pending

                                  27   Ninth Circuit decisions on certain issues in other cases. See Dkt. Nos. 41, 150, 152. I granted the

                                  28   parties’ stipulation to lift the stay at the end of 2017, and in September 2018 I granted Allen’s
                                   1   motion for leave to amend her complaint to add seven additional named plaintiffs from states other

                                   2   than California. Dkt. Nos. 171, 213.

                                   3          On December 10, 2018, I denied in part Conagra’s motion to dismiss. Motion to Dismiss

                                   4   Order (“MTD Order”) [Dkt. No. 231]. I rejected Conagra’s argument that there was no personal

                                   5   jurisdiction over it when it came to the claims brought by non-California named plaintiffs. Id. at

                                   6   4-13. First I addressed the argument that under the Supreme Court’s decision in Bristol–Myers,

                                   7   the non-California named plaintiffs could not pursue their claims in California because there is no

                                   8   general jurisdiction over Conagra in this state. See id. at 7-12; Bristol–Myers Squibb Co. v.

                                   9   Superior Court of California, San Francisco Cty., 137 S. Ct. 1773 (2017). After describing the

                                  10   that decision, I addressed the two main arguments for why Bristol–Myers should not apply to the

                                  11   case before me: (i) the state v. federal court distinction and (ii) the mass v. class action distinction.

                                  12   I questioned the merit of the former distinction where jurisdiction was based on diversity rather
Northern District of California
 United States District Court




                                  13   than the presence of federal claims, but I determined that the latter distinction was sufficient. Id.

                                  14   at 8-10. The Supreme Court’s decision rested on “settled principles regarding specific

                                  15   jurisdiction” and overturned no Ninth Circuit authority. See id. at 11 (quoting Bristol–Myers, 137

                                  16   S. Ct. at 1781). I concluded that “the Court could not have intended, in a sideways manner, to so

                                  17   drastically alter class action plaintiffs’ ability to choose their forum.” Id. at 12. I further noted

                                  18   that Federal Rule of Civil Procedure 23 requirements provided substantial safeguards for

                                  19   defendants. Id.

                                  20          I then proceeded to analyze whether there were grounds to assert personal jurisdiction over

                                  21   the nonresident named plaintiffs’ claims.1 Id. Relying on Action Embroidery Corp. v. Atl.

                                  22   Embroidery, Inc., 368 F.3d 1174 (9th Cir. 2004) and Sloan v. Gen. Motors LLC, 287 F. Supp. 3d

                                  23   840 (N.D. Cal. 2018), I decided to exercise pendent personal jurisdiction over them. MTD Order

                                  24

                                  25   1
                                         I cited the following three-part test for specific jurisdiction in the Ninth Circuit: “(1) the
                                  26   defendant must either purposefully direct his activities toward the forum or purposefully avail
                                       himself of the privileges of conducting activities in the forum; (2) the claim must be one which
                                  27   arises out of or relates to the defendant’s forum-related activities; and (3) the exercise of
                                       jurisdiction must comport with fair play and substantial justice, i.e., it must be reasonable.” Axiom
                                  28   Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1068 (9th Cir. 2017) (internal quotation marks
                                       and citations omitted).
                                                                                            2
                                   1   12-12. I noted that Judge Chen had decided to exercise jurisdiction over the out-of-state named

                                   2   plaintiffs’ claims because the case “was a putative nationwide class action and there would be only

                                   3   a de minimis burden on the defendant, who would otherwise face piecemeal litigation.” Id. at 13

                                   4   (citing Sloan, 28 F. Supp. 3d at 861–62).

                                   5            The plaintiffs then moved for class certification, and on June 22, 2019, I denied plaintiffs’

                                   6   motion to certify a nationwide class to pursue unjust enrichment claims. Class Certification Order

                                   7   [Dkt. No. 267] 11-13. I certified two multistate subclasses and four individual state classes. Id. at

                                   8   42-43.

                                   9            On August 5, 2019, plaintiffs filed a motion for reconsideration, asking that I modify my

                                  10   Class Certification Order in three respects.2 Dkt. No. 268. I called for a response from Conagra,

                                  11   and in that response Conagra not only opposed plaintiffs’ request but also argued that I should

                                  12   reconsider my December 2018 Order denying its motion to dismiss for lack of personal
Northern District of California
 United States District Court




                                  13   jurisdiction over non-California named plaintiffs’ claims. Dkt. No. 271.

                                  14            Seeing a need for additional briefing in light of the evolution of the case, I directed

                                  15   Conagra to file a motion for reconsideration. Dkt. No. 275. Conagra did so on September 4,

                                  16   2019, and I heard argument on October 9, 2019. Motion for Reconsideration (“Mot.”) [Dkt. No.

                                  17   276].

                                  18                                            LEGAL STANDARD

                                  19            Prior to entry of a final judgment, “any order or other decision . . . that adjudicates fewer

                                  20   than all the claims or the rights and liabilities of fewer than all the parties . . . may be revised at

                                  21   any time.” Fed. R. Civ. P. 54(b). Rule 54(b) gives district courts “complete power over non-final

                                  22   orders and may vacate or revise them at any time, if doing so would be consonant with equity.” In

                                  23   re Cathode Ray Tube (CRT) Antitrust Litig., No. 14-CV-2058 JST, 2017 WL 2481782, at *5 (N.D.

                                  24   Cal. June 8, 2017); see also City of Los Angeles, Harbor Div. v. Santa Monica Baykeeper, 254

                                  25   F.3d 882, 885 (9th Cir. 2001).

                                  26
                                  27
                                  28   2
                                           That motion is DENIED.
                                                                                           3
                                   1                                               DISCUSSION

                                   2           Conagra argues that I should dismiss the claims by the non-California named plaintiffs

                                   3   and decertify the classes they represented. Without a nationwide class, pendent personal

                                   4   jurisdiction is no longer appropriate. Plaintiffs argue that my prior Order should stand, but even if

                                   5   I agree with Conagra that there is no personal jurisdiction, I should transfer the nonresidents’

                                   6   claims instead of dismissing them.

                                   7   I.     PERSONAL JURISDICTION

                                   8          A review of my Motion to Dismiss Order clearly shows that the subsequent developments

                                   9   in this case have undermined the basis for asserting personal jurisdiction over nonresidents’

                                  10   claims.3 Whether or not Bristol–Myers applies to actions in federal court—including those

                                  11   involving no federal claims4—there must be a basis to assert personal jurisdiction over the named

                                  12   plaintiffs to a case. There is no dispute that general jurisdiction over Conagra lies in Illinois, not
Northern District of California
 United States District Court




                                  13   in California. Accordingly, each named plaintiff must satisfy the requirements of specific

                                  14   personal jurisdiction.

                                  15          In deciding to exercise pendent personal jurisdiction over the non-California named

                                  16   plaintiffs’ claims, I relied on Judge Chen’s decision in Sloan, where he gave three reasons for his

                                  17   conclusion. See Sloan, 287 F. Supp. 3d at 861. First, the case was a putative nationwide class

                                  18   action. Id. Second, there would be only a de minimis burden on [the defendant] to have to defend

                                  19   against “5 additional Plaintiffs asserting claims under the laws of 2 additional states.” Id. at 861-

                                  20   62. Third, pendent personal jurisdiction would avoid piecemeal litigation and inconsistent

                                  21   outcomes. Id. at 862.

                                  22
                                       3
                                  23    Plaintiffs argue that nothing has changed; “[a]ll of the Sloan factors are still present here and
                                       support the exercise of pendent personal jurisdiction.” Opposition (“Oppo.”) [Dkt. No. 277] 8.
                                  24   That is clearly not the case.
                                       4
                                  25     Most courts that have declined to apply Bristol–Myers to class actions have done so in part
                                       because of the presence of a federal claim. See Sloan, 287 F. Supp. 3d at 859 (declining to apply
                                  26   Bristol–Myers in the presence of a federal claim but not addressing the question of its application
                                       to a class action proceeding pursuant to diversity jurisdiction); In re Samsung Galaxy Smartphone
                                  27   Mktg. & Sales Practices Litig., No. 16-CV-06391-BLF, 2018 WL 1576457, at *2 (N.D. Cal. Mar.
                                       30, 2018) (“Plaintiffs identify no authority where a court has determined that Bristol-Myers does
                                  28   not apply to a named plaintiff seeking to represent a statewide class of non-forum residents
                                       proceeding under non-forum law.”).
                                                                                         4
                                   1             Now that plaintiffs have failed to achieve certification of a nationwide class, the foundation

                                   2   for my decision to exercise of pendent personal jurisdiction is no longer present. The potential for

                                   3   greater efficiency and the avoidance of piecemeal litigation are not enough. It is no longer

                                   4   appropriate to allow the non-California plaintiffs to proceed in this Court; I will dismiss their

                                   5   claims.

                                   6   II.       PLAINTIFFS’ REQUEST FOR A PARTIAL TRANSFER

                                   7             28 U.S.C. Section 1631 provides that a court “shall, if it is in the interest of justice,”

                                   8   transfer an “action” upon determining that there is “a want of jurisdiction.” 28 U.S.C.A. § 1631.

                                   9   “[T]he purpose of the transfer statute is to aid litigants who were confused about the proper forum

                                  10   for review.” Baeta v. Sonchik, 273 F.3d 1261, 1264 (9th Cir. 2001) (internal quotation marks and

                                  11   citations omitted).

                                  12             Plaintiffs argue that I should transfer part of this action—namely, the claims of the non-
Northern District of California
 United States District Court




                                  13   California named plaintiffs—to Illinois, where there is general jurisdiction over Conagra. Conagra

                                  14   argues that I should deny plaintiffs’ request to transfer because (i) Section 1631 applies only to

                                  15   subject matter jurisdiction, not personal jurisdiction, (ii) Section 1631 allows transfer only of an

                                  16   entire action, not part of an action, and (iii) transfer is not in the interest of justice. Reply [Dkt.

                                  17   No. 278] 8-15.

                                  18             I agree with Conagra that transfer is not appropriate here. There is little citable Ninth

                                  19   Circuit authority addressing the question of Section 1631’s applicability to issues of personal

                                  20   jurisdiction. See Quicksilver Air, Inc. v. Helicopter Engine Repair Overhaul Servs., Inc., No.

                                  21   3:12-CV-06, 2013 WL 12122582, at *6 (D. Idaho Jan. 18, 2013) (noting that “[a] number of pre-

                                  22   2007 unpublished Ninth Circuit cases direct district courts to transfer cases under § 1631 after

                                  23   finding a lack of personal jurisdiction”). Published Ninth Circuit authority suggests that the

                                  24   statute is limited to subject matter jurisdiction. See Kolek v. Engen, 869 F.2d 1281, 1284 (9th Cir.

                                  25   1989) (“Section 1631 authorizes federal courts to transfer appeals in civil actions in order to cure a

                                  26   lack of subject matter or appellate jurisdiction.”); Gherebi v. Bush, 352 F.3d 1278, 1302 n.30 (9th

                                  27   Cir. 2003) (“§ 1631 relates to subject matter jurisdiction.”), cert. granted, judgment vacated, 542

                                  28
                                                                                             5
                                   1   U.S. 952 (2004).5 Citing Section 1631’s legislative history, a leading treatise reached the same

                                   2   conclusion. See 15 Wright, Miller, Cooper, Steinman, Struve and Amar, Federal Practice &

                                   3   Procedure, § 3842 (3rd ed. 2012) (“The legislative history of the statute [28 U.S.C. 1631], as

                                   4   embodied in the Senate Report accompanying it, is quite clear that Section 1631 was intended to

                                   5   apply only to situations in which a court lacked subject matter jurisdiction.”). One court in the

                                   6   Ninth Circuit concluded from this evidence that the Ninth Circuit, which “generally agrees with

                                   7   the Wright and Miller treatise on a broad array of issues,” would agree on this issue as well. See

                                   8   Quicksilver, 2013 WL 12122582, at *6.

                                   9          This conclusion alone is enough to persuade me that transfer is not appropriate. Plaintiffs’

                                  10   request rests on shaky ground in two additional respects. First, it is not clear whether Section

                                  11   1631 permits partial transfer. The Ninth Circuit has not decided this question, but some courts in

                                  12   the Ninth Circuit have relied on the plain language of the statute to conclude that only entire
Northern District of California
 United States District Court




                                  13   actions may be transferred. See, e.g., Banister v. United States, No. 09-cv-0172, 2010 WL

                                  14   11509039, at *2 n.14 (C.D. Cal. Jan. 26, 2010) (“The plain language of section 1631 refers to

                                  15   ‘actions,’ not individual claims, a fact the court finds conclusive.”); Taati v. Cigna Healthcare,

                                  16   Inc., No. 08-cv-5164, 2008 WL 11423917, at *6 n.31 (C.D. Cal. Sept. 19, 2008) (“The plain

                                  17   language of § 1631 references ‘actions,’ not individual claims.”) (adopting the D.C. Circuit’s

                                  18   position). Plaintiffs rely on a Federal Circuit decision relying on the language of another statute to

                                  19   conclude that Section 1631 permits partial transfer. United States v. Cty. of Cook, Ill., 170 F.3d

                                  20   1084, 1089 (Fed. Cir. 1999) (noting that 28 U.S.C. § 1292(d)(4)(A) references “granting or

                                  21   denying, in whole or in part,” an action under Section 1631”).

                                  22          Finally, plaintiffs have not persuaded me that transfer is in the interest of justice. The non-

                                  23   California plaintiffs intervened in this case only one year ago, and there is no suggestion that the

                                  24   statute of limitations would bar them from re-filing their claims in a court that has personal

                                  25   jurisdiction over Conagra with respect to them.

                                  26
                                  27
                                       5
                                  28    The Supreme Court granted a petition for writ of certiorari and vacated the judgment in light of
                                       Rumsfeld v. Padilla, 542 U.S. 426 (2004), a case that does not address Section 1631.
                                                                                       6
                                   1                                             CONCLUSION

                                   2          For these reasons, Conagra’s motion for reconsideration is GRANTED. The claims by

                                   3   non-resident plaintiffs Ofelia Frechette, Shelley Harder, Deana Marr, Tammie Shawley, Brian

                                   4   Smith, and Betty Vazquez are DISMISSED. The following classes are DECERTIFIED:

                                   5         Subclass #2 (formerly #6): Indiana (Ind. Code § 24-5-0.5-3(a); Ind. Code § 24-5-0.5-

                                   6          3(b)(1), (2), (11)) and Wyoming (Wyo. Stat. Ann. § 40-12-105(a)(xv); Wyo. Stat. Ann. §

                                   7          40-12-105(a)(i), (iii), (x)), class representatives Frechette and Harder.

                                   8         Individual Subclasses in the following states:

                                   9             o Michigan (Mich. Comp. Laws Ann. § 445.903(c), (e), (g)), class representative

                                  10                 Smith.

                                  11             o Wisconsin (Wis. Stat. § 100.18), class representative Vazquez.

                                  12             o Illinois (815 Ill. Comp. Stat. Ann. § 505/2), class representative Vazquez.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: October 15, 2019

                                  15

                                  16
                                                                                                     William H. Orrick
                                  17                                                                 United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                         7
